CHRIS DANIEL
                                        HARRIS COUNTY DISTRICT CLERK




                                                                                          FILED IN
December 31, 2015                                                                  1st COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                  12/31/2015 10:47:36 AM
1st Court of Appeals                                               CauseNo.        CHRISTOPHER A. PRINE
                                                                              140772201010
                                                                                           Clerk
301FANNIN STREET, ROOM 208                                          262ND DIISTRICT COURT
HOUSTON, TX 77002
                                                                   DERRICK DESHAWN GILBERT
                                                                   Vs.
                                                                  The State of Texas




Dear Sir or Madam:

Please be advised that the defendant in the above styled and numbered cause received his/her
statement(s) of facts on 12/14/2015.

Trusting this information will prove helpful, I remain…..



Sincerely,



By: s/s Paula Gibson                          , Deputy
Criminal Post Trial




                            1201 Franklin  P.O. BOX 4651  HOUSTON, TEXAS 77210-4651

S:FormsLib\Crim\PostTrial\Appeal          Page 1 of 1                            REV. 01-08-03